Title: From George Washington to David Humphreys, 25 November 1784
From: Washington, George
To: Humphreys, David



My dear Humphreys
Mount Vernon 25th Novr 84.

I have had the pleasure to receive two letters from you since your arrival in France, and cannot let the Marquis de la Fayette depart without an acknowledgement of them, altho’ his doing it is Sudden, & I at the same time am surrounded with Company.
When I have a little more leizure (if that ever should be) I will give you all the occurrences of this quarter that have come under my view & recollection—at present I shall content myself with informing you, that we are all very well, & join very sincerely in every wish for your health, welfare & happiness; and that I am with the most affectionate esteem & regard Dr Sir Yr sincere friend & Obedt Servt

Go: Washington

